                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA               )       CASE NO. 4:20-CR-7
                                       )
              v.                       )
                                       )
TYRAE RICHEY, et al.                   )

                                     ORDER

           Based upon the motion of the Government, and for good cause shown

therein, the Government’s motion for leave of absence is GRANTED for the following

dates:

              a)    March 15 through 21, 2020 for personal leave



         IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

         SO ORDERED, this WK day of 0DUFK 2020.




                                      __________________________________________
                                      __________________________________
                                      CHRISTOPHER L. RAY
                                      UNITED STATES MAGISTRATE -8'*(
                                      SOUTHERN DISTRICT OF GEORIGA
